Per curiam.
Joseph E. Wilkerson, a member of the State Bar of Georgia, petitioned the State Disciplinary Board for voluntary surrender of his license to practice law in this state. His petition shows that he entered a plea of guilty to a crime involving moral turpitude in the Superior Court of Gwinnett County on August 15, 1985. The indictment alleged the offense of theft by shoplifting.
*339Decided January 8, 1986.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
General Counsel for the State Bar responded to the petition recommending that the State Disciplinary Board accept the petition of voluntary surrender, which the State Disciplinary Board did.
We have reviewed the file and accept, concur in, and adopt the recommendation of the State Bar and the Disciplinary Board. We accept Wilkerson’s voluntary surrender of his license, which is equivalent to disbarment.

Voluntary surrender of license accepted.


All the Justices concur.